DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive.  Applicant’s argument that the art of record fails to disclose the electronic control unit is configured to acquire position information of a shift lever that is operated by the driver, the electronic control unit is configured to display a first image of a first predetermined pickup range in the vehicle lateral direction and in the vehicle rearward direction on the display device when a position of the shift lever is not in a reverse position, and the electronic control unit is configured to display the assist image superimposed on a second image of a second predetermined pickup range in the vehicle lateral direction and in the vehicle rearward direction when the position of the .  
	Itou (fig. 9-12, paragraphs 51 and 61-62) discloses the electronic control unit acquiring shift lever position operated by driver displays parking assistance in reference to the end of the vehicle when shift lever position is detected to be in reverse.
Michiguchi (fig. 6 and 9, paragraphs 47-49, 61 and 69) discloses capturing a forward image when vehicle is determined to be moving forward.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6.	Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Itou (US 2015/0286880 A1), hereinafter referred to as Itou, in view of Kadowaki (US 2013/0162829 A1), hereinafter referred to as Kadowaki, in view of Takano (US 2016/0216128 A1), hereinafter referred to as Takano, in view of Michiguchi (US 2014/0218531), hereinafter referred to as Michiguchi.  

7.	Regarding claim 1, Itou discloses an electronic mirror apparatus comprising:  a camera provided on at least one of a right lateral surface and a left lateral surface of a vehicle, the camera being configured to pick up an image of a predetermined pickup range in a vehicle lateral direction and in a vehicle rearward direction (fig. 1, pg. 3, paragraph 44 wherein rear facing camera is mounted on vehicle);
and a display device disposed at such a position that a driver visually recognizes the display device (fig. 1, pg. 3, paragraph 44 wherein display monitor in vehicle displays images captured by camera).
However Itou is silent in regards to disclosing an electronic control unit configured to perform a process for displaying the image picked up by the camera, on the display device, the electronic control unit being configured to display, on the image, an assist image expressing an outer part of a region in which the vehicle occupies a road surface in planar view of the vehicle.
Kadowaki discloses an electronic control unit configured to perform a process for displaying the image picked up by the camera, on the display device, the electronic (fig. 1-3, pg. 4, paragraph 41 wherein image of vehicle from behind is displayed while superimposing guide lines on the displayed image).  Kadowaki (paragraph 31) provides motivation to combine the references wherein images captured by camera are displayed on monitor for driver, and wherein said image is superimposed with graphics disclosing road information to driver.  All of the elements are known.  Combining the references would yield the instant claims wherein a rear image captured by mounted camera is displayed for a driver on a monitor in a vehicle, wherein the image is superimposed with driver information.   Therefore the invention would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention.
However Itou and Kadowski are silent in regards to disclosing wherein the outer part of the region in which the vehicle occupies the road surface in the planar view of the vehicle contains a rear edge of the vehicle, and the electronic control unit is configured to display the assist image as a straight line containing a position of the rear edge of the vehicle in the planar view of the vehicle and extending along a vehicle width direction, the position of the rear edge of the vehicle being a position on the road surface when the rear edge of the vehicle is projected on the road surface, and the outer part of the region in which the vehicle occupies the road surface in the planar view of the vehicle contains an outside edge of the camera in the vehicle width direction, and the electronic control unit is configured to display the assist image as a straight line containing a position of the outside edge of the camera in the vehicle width direction 
Takano discloses wherein the outer part of the region in which the vehicle occupies the road surface in the planar view of the vehicle contains a rear edge of the vehicle, and the electronic control unit is configured to display the assist image as a straight line containing a position of the rear edge of the vehicle in the planar view of the vehicle and extending along a vehicle width direction, the position of the rear edge of the vehicle being a position on the road surface when the rear edge of the vehicle is projected on the road surface (fig. 2C and 4, paragraphs 29 and 54 wherein straight line is obtained by connecting a group of edges in the given direction within a predetermined range, wherein rear captured image guides vehicle along forward end reference line displayed);
and the outer part of the region in which the vehicle occupies the road surface in the planar view of the vehicle contains an outside edge of the camera in the vehicle width direction, and the electronic control unit is configured to display the assist image as a straight line containing a position of the outside edge of the camera in the vehicle width direction and extending along a vehicle front-rear direction, the position of the outside edge of the camera in the vehicle width direction being a position on the road surface when the outside edge of the camera in the vehicle width direction is projected on the road surface (fig. 2C and 4, paragraphs 29 and 54 wherein straight line is obtained by connecting a group of edges in the given direction within a predetermined range, wherein rear captured image guides vehicle along vehicle side reference line displayed).  Takano (paragraph 3) provides motivation to combine the references wherein reverse vehicle operation causes system to provide drives assist, wherein an image is superimposed on captured rear video footage.  All of the elements are known.  Combining the reference would yield the instant claims wherein a straight line can be superimposed on captured video content ascertained by onboard cameras.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Itou discloses the electronic control unit is configured to acquire position information of a shift lever that is operated by the driver (fig. 9-11, paragraph 51 wherein system detects position of shift lever), 
and the electronic control unit is configured to display the assist image superimposed on a second image of a second predetermined pickup range in the vehicle lateral direction and in the vehicle rearward direction when the position of the shift lever is a reverse position, the second predetermined range being larger than the first predetermined range in at least one of the vehicle lateral direction and the vehicle rearward direction (fig. 9-11, paragraphs 61-62 wherein vehicle is displayed with rear of vehicle displayed when backing into a charging station, wherein switching range is displayed as parking assistance when shift lever detected in reverse).
Itou, Kadowski, and Takano are silent in regards to disclosing capturing a forward image when vehicle is determined to be moving forward.
Michiguchi discloses capturing a forward image when vehicle is determined to be moving forward (fig. 6, 9 and 14, paragraphs 47-49, 61 and 69 wherein system determined the vehicle is not in reverse and captures and displays bird’s-eye view from front of vehicle in parallel with a front image camera).  Michiguchi (paragraph 68) provides motivation to combine the references wherein drive assistance captures bird’s-eye view from the front cameras to prevent blind spots.  All of the elements are known.  Combining the references would yield the instant claims wherein system captures forward images of a vehicle moving forward when shift lever is detected not to be in reverse.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8.	Regarding claim 2, Itou discloses the electronic mirror apparatus according to claim 1, wherein the position of the rear side position being a position on the road surface when the rear side position is projected on the road surface (fig. 11-16, paragraphs 51 and 91-95 wherein vehicle is displayed in references to road position, and wherein system is triggered by placing shift lever to reverse position).
	Takano discloses the electronic control unit is configured to display the assist image as a straight line containing a position of a rear side position a predetermined distance away from the rear edge of the vehicle in the planar view of the vehicle and extending along the vehicle width direction (fig. 2C and 4, paragraphs 29 and 54 wherein straight line is obtained by connecting a group of edges in the given direction within a predetermined range, wherein rear captured image guides vehicle along forward end reference line displayed).

(fig. 1-3 and 12, pg. 3 and 6, paragraphs 44 and 71-74 wherein mounted camera captures images of outer region vehicle).
	Takano discloses the electronic control unit is configured to display the assist image as a straight line containing a position of an outside position a predetermined distance away from the outside edge of the camera in the vehicle width direction in the planar view of the vehicle and extending along the vehicle front-rear direction (fig. 2C and 4, paragraphs 29 and 54 wherein straight line is obtained by connecting a group of edges in the given direction within a predetermined range, wherein rear captured image guides vehicle along vehicle side reference line displayed).

10.	Regarding claim 4, Itou discloses the electronic mirror apparatus according to claim 1, wherein the electronic control unit is configured to acquire position information of a shift lever that is operated by the driver (fig. 3, pg. 3, paragraph 51 wherein position of shift lever is ascertained by the system), 
and is configured to display the assist image on the image of the predetermined pickup range in the vehicle lateral direction and in the vehicle rearward direction that is displayed on the display device, only when a position of the shift lever is a reverse position (fig. 3, pg. 3, paragraph 51 wherein driving assistance is triggered when reverse position of shift lever detected).

(fig. 5-6, pg. 5, paragraph 48 wherein vehicle displayed at a predetermined distance from target T).

12.	Regarding claim 6, Itou discloses the electronic mirror apparatus according to claim 1, wherein the electronic control unit is configured to acquire steering angle information of a steering wheel of the vehicle, and is configured to change the assist image depending on a vehicle traveling direction corresponding to the acquired steering angle information (fig. 1-3, pg. 5, paragraph 64 wherein steering angle of vehicle is ascertained).

13.	Regarding claim 7, Itou discloses the electronic mirror apparatus according to claim 1, wherein the electronic control unit is configured to display an image expressing a position of an obstacle when the obstacle exists in the range of the image picked up by the camera, the position of the obstacle being a position on the road surface when the obstacle is projected on the road surface (fig. 1-3, pg. 5, paragraph 64-65 wherein steering angle of vehicle is ascertained).

14.	Regarding claim 8, Itou discloses the electronic mirror apparatus according to claim 1, wherein the display device is a touch panel type display device, and the (fig. 1-3, pg. 4, paragraph 54 wherein user makes mode selection on display monitor which is a touch panel type).

15.	Regarding claim 9, Kadowski discloses the electronic mirror apparatus according to claim 1, wherein the electronic control unit is configured to recognize a plurality of markers that is installed on the road surface or is implanted into the road surface, and is configured to display the assist image as a straight line that is obtained when a straight line connecting the markers is projected on the road surface (fig. 4-7, pg. 4-5, paragraphs 46-50 wherein system recognizes guide markers on road surface)

16.	Regarding claim 10, Kadowaki discloses the electronic mirror apparatus according to claim 1, wherein the display device includes a sub-screen on which an overhead image of the vehicle and the assist image is displayed (fig. 8-10, pg. 3, paragraph 31 wherein system generates overhead image based on images captured by cameras). 

17.	Regarding claim 11, Kadowaki discloses the electronic mirror apparatus according to claim 1, wherein the electronic control unit is configured to switch a display manner of the assist image, in accordance with an operation of a display manner switching input device (fig. 3, pg. 3, paragraph 39 wherein detected shift lever switch triggers parking assistant).

18.	Regarding claim 12, Itou discloses the electronic mirror apparatus according to claim 1, wherein the outer part of the region is an outermost part of the region (fig. 1, pg. 3, paragraph 44 wherein rear facing camera captures outer region viewable from rear of vehicle).

Claim Interpretation
19.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

20.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: electronic control unit in claims 1-9 and 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
21.	Claims 1-3 and 5-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Many embodiments of an image overlaid with an assist image when vehicle is moving in reverse are disclosed.  But disclosure is not made of image capturing forward when vehicle is not moving in reverse as disclosed in amended claim 1.  

Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010.  The examiner can normally be reached on Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CNH/
/Mulugeta Mengesha/Primary Examiner, Art Unit 2424